DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amy M. Salmela (Reg. No. 55,910) on December 2, 2020.
The application has been amended as follows: 
(Currently Amended)	A method for determining mobile base station handover and transmission parameters in a cellular telecommunications network with overlapping base station coverage areas, 
identifying a first target donor base station and a second target donor base station first target donor base station and the second target donor base station covers a mobile base station that has a first interface for wirelessly communicating with a serving donor base station and a second interface for communicating with a User Equipment (UE), wherein the serving donor base station has a first interface for communicating with a first cellular core networking node and a second interface for wirelessly communicating with the mobile base station, and wherein user traffic of the UE is transmitted between the first cellular core networking node and the UE via the serving donor base station and the mobile base station;
determining a time of arrival of the mobile base station within the overlap based on at least one location of the mobile base station along a future route that intersects with the overlap;
determining a first target donor base station and a second target donor base station in advance of the time of arrival of the mobile base station within the overlap; 
based on the determined first target donor base station being identified as preferred relative to the determined configuration parameter of the second target donor base station, initiating a handover of the mobile base station to the first target donor base station; and
selecting at least one configuration parameter for s by [[of]] the mobile base station based on the determined second target donor base station so as to mitigate interference with the second target donor base station when the mobile base station is served by the first target donor base station.

2.	(Currently Amended)	The method as claimed in Claim 1, further comprising sending a message to the first target donor base station, in advance of the time of arrival of the mobile base station, requesting a resource.

3.	(Currently Amended)	The method as claimed in Claim 1, wherein the mobile base station for communicating with the UE is a Wireless Local Area Network (WLAN) interface.

4.	(Currently Amended)	The method as claimed in Claim 1, wherein the mobile base station for communicating with the UE is a cellular networking interface.

5.	(Currently Amended)	The method as claimed in Claim 1, 
	wherein the cellular telecommunications network further base station having a first interface for communicating with a second cellular core networking node and a second interface for wirelessly communicating with the mobile base station, [[and]] 
	wherein the first interface of the mobile base station has:
	a first wireless connection to the serving donor base station for transmission of user traffic of the UE between the first cellular core networking node and the UE via the serving donor base station, and
	a second wireless connection to the further base station for transmission of user traffic of the UE between the second cellular core networking node and the UE via the further base station, 
	and wherein the method further comprises:
first target donor base station, determining whether to initiate handover of the first wireless connection to the first target donor base station.

6.	(Currently Amended)	A computer system comprising: 
	a processor and memory storing instructions which, when executed by a computer, cause the computer to determine mobile base station handover and transmission parameters in a cellular telecommunications network with overlapping base station coverage areas by:
identifying a first target donor base station and a second target donor base station, wherein an overlap of respective coverage areas of the first target donor base station and the second target donor base station covers a route of a mobile base station that has a first interface for wirelessly communicating with a serving donor base station and a second interface for communicating with a User Equipment (UE), wherein the serving donor base station has a first interface for communicating with a first cellular core networking node and a second interface for wirelessly communicating with the mobile base station, and wherein user traffic of the UE is transmitted between the first cellular core networking node and the UE via the serving donor base station and the mobile base station;
determining a time of arrival of the mobile base station within the overlap based on at least one location of the mobile base station along a future route that intersects with the overlap;
determining a configuration parameter of the first target donor base station and a configuration parameter of the second target donor base station in advance of the time of arrival of the mobile base station within the overlap; 
based on the determined configuration parameter of the first target donor base station being identified as preferred relative to the determined configuration parameter of the second target donor base station, initiating a handover of the mobile base station to the first target donor base station; and
selecting at least one configuration parameter for s by [[of]] the mobile base station based on the determined second target donor base station so as to mitigate interference with the second target donor base station when the mobile base station is served by the first target donor base station







8.	(Currently Amended)	A network node for determining mobile base station handover and transmission parameters in a cellular telecommunications network with overlapping base station coverage areas, 
	a transceiver and a processor configured to cooperate to:
identify a first target donor base station and a second target donor base station, wherein an overlap of respective coverage areas of the first target donor base station and the second target donor base station covers a route of a mobile base station that has a first interface for wirelessly communicating with a serving donor base station and a second interface for communicating with a User Equipment (UE), wherein the serving donor base station has a first interface for communicating with a first cellular core networking node and a second interface for wirelessly communicating with the mobile base station, and wherein user traffic of the UE is transmitted between the first cellular core networking node and the UE via the serving donor base station and the mobile base station;
determine a time of arrival of the mobile base station within the overlap based on at least one location of the mobile base station along a future route that intersects with the overlap;
determine a configuration parameter of the first target donor base station and a configuration parameter of the second target donor base station in advance of the time of arrival of the mobile base station within the overlap; 
based on the determined configuration parameter of the first target donor base station being identified as preferred relative to the determined configuration parameter of the second target donor base station, initiate a handover of the mobile base station to the first target donor base station; and
selecting at least one configuration parameter for s by [[of]] the mobile base station based on the determined second target donor base station so as to mitigate interference with the second target donor base station when the mobile base station is served by the first target donor base station
	
		
	

	

9.	(Currently Amended)	The network node as claimed in Claim 8, wherein the transceiver is further configured to send a message to the first target donor base station, in advance of the time of arrival of the mobile base station, requesting a resource.

10.	(Currently Amended) The network node as claimed in Claim 8, wherein the second communications interface of the mobile base station is a Wireless Local Area Network (WLAN) interface for communicating with the UE.

11.	(Currently Amended) The network node as claimed in Claim 8, wherein the second communications interface of the mobile base station is a cellular networking interface for communicating with the UE.

12.	(Currently Amended)	The network node as claimed in Claim 8, wherein the cellular telecommunications network further base station having a first interface for communicating with a second core networking node, and the first communications interface of the mobile base station has:
serving donor base station for transmission of user traffic of the UE between the first cellular core networking node and the UE via the serving donor base station and the mobile base station 
	a second wireless connection to the further base station for transmission of the user traffic of the UE between the second cellular core networking node and the UE via the mobile base station and the further 
	the transceiver and the processor being further configured to cooperate to, based on the determined configuration parameter of the first target donor base station, determine whether to initiate handover of the first wireless connection to the first target donor base station.

13.	(Currently Amended)	The network node as claimed in Claim 8, wherein the network node is the mobile base station.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646